Citation Nr: 1108810	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  04-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fatigue, to include an undiagnosed illness manifested by fatigue.

2.  Entitlement to service connection for a cognitive disorder or thinking problems, to include an undiagnosed illness manifested by cognitive disorder.

3.  Entitlement to service connection for headaches, to include migraine and tension headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to March 1993.  He served in the Persian Gulf War where he earned the Combat Action Ribbon, the Southwest Asia Service Medal with two bronze service stars, and the Kuwait Liberation Medal, among others.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In June 2002, the RO denied increased disability ratings for the Veteran's service-connected right knee patellofemoral pain syndrome, with chondromalacia, and left knee patellofemoral pain syndrome.  In an August 2003 rating decision, issued in September 2003, the RO, inter alia, determined that no new and material evidence had been submitted to reopen a claim of service connection for a right knee meniscus tear, denied service connection for a left knee meniscus tear, hearing loss, tinnitus and a right hip condition and denied service connection for fatigue, thinking (cognitive) problems and migraine headaches, all to include as due to an undiagnosed illness.

In January 2007, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); the transcript has been associated with the record.  During the hearing, the Veteran withdrew appeals for service connection for hearing loss and for hair loss.  Also during the January 2007 hearing, the Veteran raised claims for service connection for depression and for sleep apnea.  

In an August 2007 decision, the Board reopened the Veteran's claim for entitlement to service connection for a right knee torn meniscus, granted service connection for tinnitus, denied increased disability ratings for the Veteran's service-connected right and left knee patellofemoral joint syndrome, remanded the issues of entitlement to service connection for a right hip disability and migraines, to include as due to an undiagnosed illness, and remanded the issues of entitlement to service connection for a right knee torn meniscus and a left knee torn meniscus.  The Board also referred the Veteran's claims for service connection for sleep apnea and depression, dysthymic disorder and generalized anxiety disorder to the RO for appropriate action.  

In addition, in the August 2007 and November 2009 decisions, the Board deferred deciding the Veteran's claims for service connection for fatigue and a cognitive disorder, as due to an undiagnosed illness.  In this regard, the Board noted that the medical evidence of record attributed fatigue to dysthymic disorder, depression, sleep apnea, and/or generalized anxiety disorder and attributed cognitive disorders to depression and generalized anxiety disorder, indicating that these claimed conditions may be related to a diagnosed disorder.  Since the Veteran's claims for service connection for sleep apnea and depression, dysthymic disorder and generalized anxiety disorder therefore encompassed the claimed disorders of fatigue and a cognitive disorder which were on appeal, the Board found that a decision on these claimed disorders should be deferred until the RO adjudicated his claims for service connection for sleep apnea and depression, dysthymic disorder and generalized anxiety disorder.  

In an August 2009 rating decision, the RO granted service connection for the Veteran's right and left knee torn lateral meniscus.  As this is considered a full grant of benefits, these issues are not longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

At the time of the November 2009 Board decision and remand, action had not yet been taken regarding the service connection claims for sleep apnea and depression, dysthymic disorder and generalized anxiety disorder, which were referred to the RO.  As such, the Board again deferred a decision on the issues of entitlement to service connection for fatigue, a cognitive disorder, to include as due to an undiagnosed illness.  With regard to the service connection issues which were being referred to the RO, the Board noted that, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the appropriate issues to be referred to the RO were entitlement to service connection for sleep apnea and for an acquired psychiatric disorder, to include depression, dysthymic disorder and generalized anxiety disorder.  These issues were referred to the RO for further development.  Also in November 2009, the Board denied entitlement to service connection for a right hip disorder, to include as due to an undiagnosed illness manifested by right hip pain and remanded the claim for entitlement to service connection for migraines.  The case is again before the Board for further appellate review.

In a January 2010 rating decision, the RO denied entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder and generalized anxiety disorder and sleep apnea.  As the Veteran did not perfect an appeal of these issues by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement), they are not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2010).

The Board notes that the Veteran has now been diagnosed with tension headaches, but that over the appeals period the Veteran had been diagnosed with migraine headaches.  As such, the Board has recharacterized the Veteran's claim as entitlement to service connection for headaches, to include migraine and tension headaches.  Clemons, supra.


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's complaints of fatigue are related by competent medical evidence to diagnosed acquired psychiatric disorders, depression, dysthymic disorder and generalized anxiety disorder and sleep apnea.  

3.  The Veteran's complaints of a cognitive disorder or thinking problems are related by competent medical evidence to diagnosed acquired psychiatric disorders, depression, dysthymic disorder and generalized anxiety disorder.  

4.  The competent and credible evidence of record does not show that the Veteran's headaches, to include migraine and tension headaches, began during, were otherwise caused by or are etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A disorder manifested by fatigue, to include as due to an undiagnosed illness, was not incurred in or aggravated by active service, nor may it be presumed as due to a qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

2.  A disorder manifested by cognitive disorder or thinking problems, to include as due to an undiagnosed illness, was not incurred in or aggravated by active service, nor may it be presumed as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010);
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

3.  Headaches, to include migraine and tension headaches, were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of a letter sent to the appellant in July 2003 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran was also provided with this notice in November 2007.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice was not provided until November 2007, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disabilities.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2009 remand.  In August 2007, the Board remanded the Veteran's claim for entitlement to service connection for migraine headaches to the RO, in order to provide the Veteran with an examination to determine whether his migraines began in or were related to his active duty.  The Veteran was provided with this examination in January 2009; however, the examiner, in rendering his opinion, noted that the Veteran had not had any in-service complaints of or treatment for headaches.  In its November 2009 remand, the Board noted that the Veteran's service treatment records did in fact reflect treatment for severe headaches, and again remanded the Veteran's claim to the RO in order to obtain an addendum to the opinion, taking into account the in-service report of a headache.  Pursuant to the Board's remand instructions, the Veteran's claims file was returned to the examiner who provided the January 2009 opinion, who provided the requested addendum.  As such, the Board finds that the RO has complied with its instructions in the November 2009 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

Service connection may be established for chronic disabilities due to undiagnosed illnesses, if there is evidence that the claimant: (1) is a 'Persian Gulf Veteran;' (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War. 38 C.F.R. § 3.317(d).  In the present appeal, the Veteran served in Southwest Asia from September 1990, to March 1991, making him a Persian Gulf Veteran.

Objective indications of chronic disability are described as either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Further, a chronic disability is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. Id.

A qualifying 'chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), however, if there is affirmative evidence that an undiagnosed illness: (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Board notes that, in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection - headaches, to include migraine and tension headaches

The Board notes that the Veteran initially claimed that he had headaches due to an undiagnosed illness; however, as they have been diagnosed as migraine and tension headaches, entitlement to service connection for headaches due to an undiagnosed illness under 38 C.F.R. § 3.317 is not appropriate, and his claim has been considered as entitlement to service connection for headaches, to include migraine and tension headaches.  At his January 2007 Travel Board hearing, the Veteran contended that his headaches started on board ship while in the service, and continued to the present time.  

The Veteran's service treatment records reflect a November 1990 emergency room admission aboard USS Ford for chest pain with severe headaches across the front of the head.  The Veteran's separation Report of Medical Examination does not reflect any diagnosis or treatment for headaches, and, on his separation Report of Medical History, the Veteran indicated that he did not have a history of frequent or severe headaches.

An April 2001 private medical record shows that the Veteran complained of a frontal headache which appeared to be associated with a sinus infection.

During a July 2003 VA neurological compensation examination, the Veteran reported a five-year history of headaches.  The VA neurologist noted that the headaches had atypical features and concluded that the most likely diagnosis was migraines, which was unrelated to other health issues.

In January 2007, the Veteran testified before the undersigned Veterans Law Judge that his headaches began aboard ship and have continued to the present.

A January 2009 VA neurological examination report shows that the Veteran reported that, within one year of leaving the service, he began having migraines.  He indicated that he had been having disabling migraines since that time.  The VA examiner noted that he reviewed the Veteran's claims file and noted the 2003 examination results.  He indicated that there was no mention of headaches in the claims file.  The diagnosis was episodic tension headaches.  The assessment was that the Veteran reported the onset of non-prostrating tension headaches in 1994.  These were not triggered by any service related activity or injury as far as his records indicate.  These headaches were previously diagnosed as migraines in 2003, but the examiner opined that they were more consistent with tension headaches as they are bilateral at onset, non-throbbing, and not associated with nausea/vomiting.  They are also briefer than necessary to be consistent with migraines, in that migraines should last four hours minimum if treated.  His headaches were mildly disabling overall.  The examiner concluded that the Veteran's headaches have significantly worsened since his last evaluation in 2003 and did not begin in the service or as the result of any service related injury.  

A March 2009 addendum shows that the examiner noted that the claims file was reviewed and indicated a statement from the Veteran from 2002 that he believed that his headaches were part of a Gulf War Syndrome.  The Veteran believed that the headaches have coincided with tinnitus, fatigue and memory loss, which taken together indicated a diagnosis of "Gulf War Syndrome."  The examiner noted that there was no evidence on the Veteran's service treatment records that he ever was treated for headaches.  The examiner concluded that the Veteran reported that his headaches began within one year of separation from the military and he denied any concussion at the time of their onset or any concussive head injuries in the service.  The impression was tension headaches, less likely beginning during the service or secondary to another service-related medical condition.  The examiner noted that there was no objective evidence that his headaches were treated during service, and the fact that the Veteran reported that they did not start until he let the service at this January 2009 examination.  The examiner again indicated that these headaches were not consistent with migraines as previously diagnosed.   

A  March 2010 VA addendum shows that the examiner reviewed the claims file and acknowledged that there was a treatment record for a primary complaint of chest pain in November 1990 which mentioned a frontal headache at that time.  The examiner noted that the headache was not described in any detail in terms of pain quality, duration, exacerbating factors or associated symptoms.  The record did not indicate that the headache was treated in any way or that he was given a clear diagnosis at that time.  The examiner further noted that there were no other treatment notes for headaches were located in the service treatment records.  The examiner found that, on a medical history form in March 1993, the Veteran reported that he did not have a history of severe or recurrent headaches at that time.  The Veteran reported that his headaches did not begin while he was in service, but rather, within one year after leaving the service.  The impression was tension headaches, less than likely with onset during the service.  The examiner concluded that, based on the information in the service treatment records, there was not sufficient information to support that the headache noted in the November 1990 service treatment record was the same type of headache that he currently has.  Furthermore, the examiner found that there was stronger evidence to the contrary in both his medical history form and his oral history to the examiner that his current tension headaches did not begin until after service.  In addition, there was no evidence that his headache disorder followed from an in-service illness or injury.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

Based upon the evidence of record, the Board finds that service connection cannot be granted for a headaches, to include migraine and tension headaches.  As noted above, the most fundamental element to be met in a claim for service connection is that the Veteran has a currently diagnosed condition.  In this case, the Veteran has been currently diagnosed with tension headaches.  Brammer, supra.

Generally, the second element to be met in a service connection claim is evidence that the claimed condition was caused by or otherwise began during active duty service.  In this case, there is only one entry in service that shows that the Veteran complained of a headache, which was associated with chest pain.  There are no other entries which show complaints of or treatment for headaches, and the Veteran even indicated that he did not have a history of frequent or severe headaches upon separation from service.

In terms of medical evidence showing a nexus between his current tension headaches and his single in-service incident of a headache, the Board finds that no medical evidence providing this link is present in the record.  The VA examiner who provided the January 2009 VA examination and addendums noted the in-service treatment in his March 2010 VA addendum.  The examiner acknowledged that the headache was not described in any detail in terms of pain quality, duration, exacerbating factors or associated symptoms, that there were no other treatment notes for headaches in the service treatment records and that the Veteran reported that he did not have a history of severe or recurrent headaches when he left service.  In addition, this examiner noted that the Veteran himself did not claim that his current headaches began during service, but began within one year following service.  The examiner concluded that there was not enough information describing the in-service headache to link it to his current headaches.  The examiner concluded that, in fact, there was stronger evidence, including his medical history and the Veteran's own reports, that his current tension headaches did not begin until after service.  There are no other medical opinions in the claims file which link the Veteran's current headaches to service.  As such, the medical evidence of record does not show that the Veteran's headaches began during his service, or are connected to his service.  Boyer.

As noted above, service connection can also be granted when there is evidence of continuing symptoms since service.  Savage.  However, the Veteran's claim fails on this basis, as well.  There is no medical evidence of a continuity of headaches since his release from service; in fact, there were many years following service during which there is no medical evidence of complaints of headaches or any evidence of treatment.  The medical evidence of record does not show any treatment for or complaints of headaches until April 2001, over seven years after service, when the Veteran was seen for a sinus infection.  However, the Veteran reported at his Travel Board hearing that his headaches began during service and have continued since his discharge.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37. 

The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Headaches fall into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his headaches.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In the present case, the lay evidence of record which supports the Veteran's claim for entitlement to service connection for tension headaches includes statements made by the Veteran that these headaches began during service and continue to the present time.  In this regard, the Board finds these statements not to be credible, as the Veteran has contradicted himself in the record several times.  At a July 2003 VA neurological examination, when the Veteran was diagnosed with migraine headaches, he indicated only a five year history of headaches, which would mean these began in 1998, approximately five years after his discharge.  At his January 2009 VA examination, the Veteran reported that his headaches began within one year of his discharge from service.  These statements conflict one another with regard to the onset of his current headaches and any continuity of symptoms since service.  The lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.)  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of chronic headaches, including tension and migraine headaches, during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.   

The Board notes that the Veteran has indicated that his headaches began within one year of his discharge from service, and that service connection is available on a presumptive basis for certain disabilities which manifest to a compensable degree within one year of service.  However, the regulations do not apply to headaches, to include migraine and tension headaches, and, therefore service connection would not be warranted on a presumptive basis.  38 C.F.R. § 3.307, 3.309 (2010).

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential etiological relationship between his headaches and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his headache symptoms, the Board accords his statements regarding the etiology of his current tension headaches little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his headaches and his military service.  However, the VA examiner, who has the medical expertise to make such a determination and provided a report and addendums with rationale based upon all of the evidence of record, was unable to make a link between the Veteran's current condition and his active duty.  This medical examination report and its associated addendums contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the January 2009 VA examiner's opinion, including those set forth in his addendums.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his headaches are outweighed by the competent and probative VA examiner's findings.  As such, the Board finds that service connection for headaches, to include tension and migraine headaches, is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for headaches, to include tension and migraine headaches.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Service connection - cognitive disorder and fatigue, to include as due to an undiagnosed illness

The Veteran contends that he has a cognitive, or thinking, disorder and fatigue which are related to his service in the Persian Gulf War, and should therefore be service-connected.  

Service treatment records do not show any complaints of or treatment for a cognitive disorder or fatigue.  

Private medical records show that the Veteran reported in March and June 1995 that he was feeling very tired.

An October 1997 VA primary care patient survey shows that the Veteran initially indicated that he had bad experiences in combat and that he felt super-alert, watchful and on guard.  However, a hand-written note on this form shows that the Veteran in fact did not have traumatic experiences and had no problem with "depression, nightmares, obsessive thoughts, etc."  

A Personal Health History form, apparently completed in conjunction with the Veteran beginning treatment with a new private physician in 2000, shows that the  Veteran indicated that he had no psychotic illness, depression, suicidal ideation, anxiety or moodiness.  

An August 2001 private medical record shows that the examiner felt that the Veteran's fatigue was possible secondary to sleep apnea.  Private medical records showing treatment from August 2001 through May 2003 reflect that the Veteran was alert and pleasant and that his affect was appropriate.  

A July 2003 VA neurological examination report shows that the Veteran reported memory loss, which had lasted 10 years.  He indicated that he was forgetful at work, and that tasks were "slipping through the crack."  He reported that he was generally forgetful and absent-minded, and that he felt like he made more mistakes than normal.  He noted that he was very depressed and had angry spells, was tearful often and had decreased interest in things he had interest in before.  The examiner noted that the Veteran's memory complaints were made in the context of much personal stress and many depressive symptoms.  Based on his history and physical examination, the examiner found that it was unlikely that the Veteran's memory loss was related to a primary neurological disorder.  The examiner found that it was more likely that this memory loss was related to his depressive symptoms, and possible posttraumatic stress disorder.  He indicated that another uninvestigated possibility was an undiagnosed metabolic disorder such as thyroid dysfunction.  

A July 2003 VA psychiatric examination reflects that he had chronic symptoms such as sleep disturbance, low appetite, low energy levels, low motivation, and episodic feelings of worthlessness and occasional suicidal ideation.  He added that he had chronic anxiety symptoms and that he felt like he let people down and became overwhelmed and distressed.  After examining the Veteran, the examiner found that he met the DSM-IV criteria for dysthymic disorder, generalized anxiety disorder and cognitive impairment, caused by his depressive and anxiety disorders.  The examiner noted that it did not appear that the Veteran suffered from a separate and distinct cognitive disorder but that, in fact, he suffered from a cognitive disorder that was a result of his depressive and anxiety disorders.  His generalized anxiety disorder symptoms include excessive anxiety and worry, which he finds difficult to control.  His anxiety and worry are associated with feelings of fatigue, concentration problems, irritability, muscle tension, and sleep disturbance.  The Veteran's dysthymic disorder symptoms include a chronically dysphoric mood for over two years, a low appetite, insomnia, low energy levels, low self esteem and concentration problems.  

A July 2003 Gulf War examination report shows that the Veteran indicated that he had fatigue even with eight hours of sleep.  He indicated that he had very low energy.  The examiner noted that the Veteran did have depression and that he had memory loss which could be related to his depression.  The examiner noted that the Veteran did not meet the criteria for chronic fatigue syndrome, but that his depression was the most likely cause of his fatigue.

In this case, the evidence shows that the Veteran's complaints concerning his cognitive disorder and his fatigue are related by competent medical evidence to a his diagnosed psychiatric disorders, including dysthymic disorder, generalized anxiety disorder and depression.  The Board also noted that one examiner appeared to link his fatigue to sleep apnea.  Since competent medical evidence shows that the Veteran's cognitive disorder and his fatigue are related to a diagnosed disability, the provisions for a presumptive disability, under 38 C.F.R. § 3. 317, as due to a qualifying chronic disability have not been met.

On the question of direct service connection, as noted above, at this Travel Board hearing, the Veteran's representative noted that they would be submitting claims for entitlement to service connection for sleep apnea and depression.  The Board referred these claims to the RO, clarifying the issues to be adjudicated as entitlement to service connection for sleep apnea and for an acquired psychiatric disorder, to include depression, dysthymic disorder and generalized anxiety disorder.  These issues were adjudicated by the RO and, in a January 2010 rating decision, they were denied.  The Veteran has not indicated disagreement with this decision, and it has become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).  Therefore, the Board does not have jurisdiction over these issues.  As such, service connection for service connection for sleep apnea and for an acquired psychiatric disorder, to include depression, dysthymic disorder and generalized anxiety disorder cannot be granted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for fatigue, to include an undiagnosed illness manifested by fatigue, is denied.

Service connection for a cognitive disorder or thinking problems, to include an undiagnosed illness manifested by cognitive disorder, is denied.

Service connection for headaches, to include migraine and tension headaches, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


